Citation Nr: 0020710	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) and dysthymia, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  That rating decision granted service 
connection for PTSD and dysthymia, and assigned that disorder 
a 30 percent evaluation.  The veteran appealed as to the 
assigned rating.

The veteran has raised the issues of entitlement to an 
advisory medical opinion, and entitlement to a thorough and 
contemporaneous examination.  The Board would point out, 
however, that these are ancillary issues to the veteran's 
underlying claim; they are not separately appealable issues.  
Rather, determinations regarding whether an examination or an 
advisory medical opinion is warranted may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues by the agency of original jurisdiction.  
See 38 C.F.R. § 3.328 (1999) (regarding independent medical 
opinions).   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  The service-connected PTSD and dysthymia is productive of 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, and to 
obtain or retain employment. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for post-traumatic 
stress disorder and dysthymia have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his PTSD and 
dysthymia is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the appellant in establishing his claim.  See 38 
U.S.C.A. § 5107(a).  Under Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 Vet. App. 90, 
91 (1990).  The veteran has been afforded examinations 
pertinent to his claim, and there is no indication that there 
are other relevant records available which would support the 
veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Pertinent medical evidence of record includes service medical 
records, private medical records from 1967 through 1998, and 
reports of two VA examinations in the 1990's.  

VA medical records include the report of a September 1996 VA 
examination.  That report, as does service personnel records, 
noted that the veteran received a Purple Heart, Combat 
Infantry Badge, and several other commendations during 
service; and that he served in Vietnam.  The examination 
report shows that the veteran reported that since discharge, 
he had had recurring nightmares once or twice a week.  He 
reported a number of other symptoms including the following.  
He had had recurring flashbacks about once a month.  He had 
intense psychological distress when exposed to events 
reminding him of his original traumatic events.  He avoided 
articles, novels and movies about Vietnam.

The September 1996 VA examination report indicated that the 
veteran also possessed a restricted range of affect, and had 
some sense of a foreshortened future.  He stated that he had 
had an ongoing feeling that he would prefer to be alone, and 
that there were times when he had withdrawn from others.  He 
was occupied in farming where he did not experience a lot of 
other people around him.  The report noted that the veteran 
had ongoing hypervigilance  and exaggerated startle response.  
He had had some difficulty concentrating with mild periods of 
irritability.  He showed a severe sleep pattern problem with 
intermittent awakenings, that had persisted since his 
discharge.  He had also had a marked depression that had been 
in evidence since his discharge.  He had not entertained 
ideas of suicide but stated that there were periods when he 
felt both hopeless and somewhat helpless.

The examiner opined that the veteran's ability to be employed 
had been impaired  by his psychological distress profile, 
keeping him from employment other than farming; and that his 
interpersonal relationships had been impacted by his 
restricted affect.  In this regard, the examiner noted the 
fact that there were times when the veteran was long-
suffering, and not particularly communicative.  The examiner 
also noted that depression had not increased in severity over 
the years, but had been a chronic type of problem.

On mental status evaluation, the report noted the following.  
The veteran appeared for his evaluation on time, and was 
friendly and cooperative throughout the interview.  His 
affect was restricted, depressed, and somewhat flattened with 
mild to moderate anxiety.  He was able to pursue a goal idea 
without difficulty.  There was no underlying thought 
disturbance.  His mood appeared stable.  Abstract 
conceptualizations were dealt with adequately.  His fund of 
general information was satisfactory, and recent and remote 
memory were intact.  There was no evidence of any delusions 
or hallucinations.  Suicidal thoughts were denied.  There was 
some tendency toward worry uncovered.  Judgment was felt to 
be intact.  Insight was partially impaired.

The report stated in summary that the veteran provided a 
psychological profile that was consistent with PTSD of at 
least a moderate severity.  The report noted that he had 
active PTSD at the present time, which the examiner felt was 
connected with service, and the veteran also showed 
impairments both in employability and interpersonal 
relationships.  The examiner opined that the veteran had an 
associated depression, which the examiner felt was secondary 
to the PTSD.  The examiner noted that neither the depression 
nor PTSD had ever been treated, which the examiner 
recommended.  

The September 1996 VA examination report contains diagnoses 
of PTSD, chronic, service connected, severity between 
moderate and severe; and dysthymia secondary to PTSD, 
moderate to severe.

The report of a June 1998 VA examination for PTSD shows that 
the veteran reported that he had suffered from frequent 
nightmares and flashbacks after his discharge from service.  
He reported that the flashbacks occurred sometimes daily, and 
the nightmares had a frequency of two to three times per 
month.  The examiner noted that the veteran made a 
considerable effort to avoid thoughts and situations that 
could result in a return of traumatic memories.  The veteran 
reported that also subsequent to discharge, he had 
experienced difficulty with having a loving, caring attitude 
toward others; and he had a general loss of interest in life, 
which persisted to the present time.  He reported periods of 
moderate depression that had been periodic and severe, 
lasting from two days to a week.  He also had mood shifts 
that lasted from hours to days, and which were severe.

The veteran reported that over the last year or two his mood 
shifts and irritability had become more pronounced.  He also 
had experienced psychogenic amnesia.  He reported that since 
discharge, he also had a sense of a foreshortened future and 
had had exaggerated startle response and hypervigilance.  The 
veteran had also had chronic sleep pattern problems that 
occurred every night, with intermittent awakening and 
shortened periods of total sleep.  He reported that his 
depression, anxiety, irritability and mood shifts had 
seriously interfered both with his interpersonal 
relationships and his ability to be employed.  He reported he 
had had a tendency to isolate and withdraw from people in the 
face of modest stress, and also had been extremely irritable; 
and, on occasion, he lost his temper upon slight provocation.

The examiner noted that when the veteran was last evaluated 
in 1996, it was recommended that his PTSD and dysthymia be 
treated; but that, however, the veteran had  received no 
treatment up to this time.

The examiner noted that the veteran suffered from physical 
disorders; had had a history of alcohol dependency, however, 
in recent years had been abstinent; and had no history of 
drug dependency.  The veteran indicated that over the past 
several years his depression, mood swings and irritability 
had become much more severe, interfering with his 
relationships with his family and friends.

On mental status examination, the veteran appeared for his 
evaluation on time and was appropriately attired.  He was 
well oriented as to time, place and person.  His affect 
showed moderate anxiety, moderate depression, and shifting of 
mood.  He was able to pursue a goal idea without deviation 
and there was no evidence of any tangentiality or 
fragmentation of thought.  There was no evidence of any 
underlying thought disturbance.  Abstract conceptualizations 
were done without difficulty.  The veteran's fund of general 
information was above average.  His recent and remote memory 
were intact; and his intelligence was judged as above 
average.  The veteran denied any hallucinations, delusions or 
suicidal ideations.  Obsessive-compulsive symptomatology was 
absent.  Insight was partial and judgment was intact.

The report stated in summary that the veteran provided a 
history of a psychological symptomatology that was consistent 
with post-traumatic stress disorder.  The examiner opined 
that in addition to the PTSD, the veteran had shown chronic 
dysthymia.  The examiner opined that on closer examination, 
however, there were symptoms of mood disorder, as represented 
by shifting mood, irritability and some hypomanic elements.  
The examiner noted that in recent years the veteran's 
irritability had become a serious problem and had disrupted 
interpersonal relationships, as well as his employment.  It 
was  the examiner's impression that the PTSD had gravitated 
to the severe side of the intensity scale, and that the 
affective disturbance was more of a bipolar type, 
alternating.  The examiner opined that it was obvious that 
there had been a considerable impact upon employment and 
interpersonal relationships by the psychological disorders.  
The examiner recommended that the PTSD receive treatment, but 
that perhaps more urgently there was a need for treatment of 
his affective disorder.

The June 1998 VA report of examination for PTSD contains 
diagnoses on Axis I, of (1) PTSD, chronic, severe, service-
connected; and (2) bipolar disorder, alternating, secondary 
to post-traumatic stress disorder, moderate severity.  The 
report contains an Axis IV diagnosis of past stressors, 
severe, extended combat experience; current stressors, 
moderate, interpersonal relationships, ongoing affective 
disorder, untreated.  The global assessment of functioning 
(GAF) was 60 to 65.

Private clinical records from 1967 to 1996 shows treatment 
for various complaints and conditions.

The claims file contain a statement dated in March 1998 from 
L. S. (Roy) Schoen, MS, CADAC, Readjustment Counseling 
Specialist.  That statement indicated that the veteran's wife 
reported that he had dreams and very restless nights from two 
to four times a month.  The statement indicated that the 
veteran had problems with his children; he had many traumatic 
memories; and he avoided funerals or parades.  The statement 
noted that test scores were consistent with re-experiencing 
traumatic stressors, indicating PTSD.  The statement also 
noted that scores reflected symptoms including avoidance and 
numbing symptoms; that he was rarely able to get emotionally 
close to others; and increased arousal.  The statement 
indicated that the veteran never falls asleep and stays 
asleep; he awakens from dreams in a cold sweat and forces 
himself to stay awake out of fear of sleeping.  Also noted 
was that frequently, unexpected noises made the veteran jump.  
The statement concluded with an opinion that the veteran 
suffered from, and had a long history of, trying to deal with 
PTSD.   

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD and dysthymia, as 
previously set forth in 38 C.F.R. § 4.125-4.132.  See 61 Fed. 
Reg. 52695-52702 (1996).  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
appeal process has been concluded, the version most favorable 
to the veteran will apply, absent Congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected PTSD and 
dysthymia.  However, as the revised regulations in this case 
do not allow for their retroactive application prior to 
November 7, 1996, the Board cannot apply the new provisions 
prior to that date.  In other words, the Board must review 
the evidence dated prior to November 7, 1996, only in light 
of the old regulations, but must review the evidence 
submitted after November 7, 1996, under both the old and 
newly revised regulations, using whichever version is more 
favorable to the veteran.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 30 percent 
disability evaluation for PTSD and dysthymia encompassed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  See O.G.C. Prec. 9-93, 
59 Fed. Reg. 4752 (1994). See also Hood v. Brown, 4 Vet. App. 
301 (1993).

A 50 percent disability evaluation for PTSD and dysthymia was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 70 percent evaluation was assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent evaluation was assigned for psychoneurotic 
disorders when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Effective from November 7, 1996, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 30 percent disability 
evaluation is warranted for PTSD and dysthymia that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD and 
dysthymia manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Lastly, under the revised criteria a 100 percent evaluation 
is warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Board has reviewed the evidence of record for the 
veteran's service-connected PTSD and dysthymia.  In light of 
the reasoning set forth below and resolving reasonable doubt 
in the veteran's favor, the Board is of the opinion that a 
disability evaluation of 70 percent is warranted.  See 38 
C.F.R. § 4.130, Diagnostic Codes 9411.

In this regard, the Board has taken careful note of the fact 
that the veteran's psychiatric disorder has been diagnosed to 
include moderate to severe symptoms, with increasing severity 
over time.  The most recent VA examination report  contains 
an opinion that the veteran's irritability had become a 
serious problem and had disrupted interpersonal 
relationships, as well as the veteran's employment.  The 
evidence indicates that the veteran's symptomatology has 
increased in severity in recent years. 

Additionally, the global assessment of functioning score 
assigned, and clinical opinions given, strongly suggest that 
the veteran's ability to obtain or retain employment is 
severely impaired due to his service-connected PTSD and 
dysthymia.  The report of the most recent examination of June 
1998 indicates that  there had been a considerable impact on 
employment and interpersonal relationships caused by the 
veteran's psychological disorder.  That report contains an 
opinion that in recent years, the veteran's irritability had 
become a serious problem and had disrupted interpersonal 
relationships, as well as employment; and that the PTSD had 
gravitated to the severe side of the intensity scale.

Accordingly, on review of the entire record, the Board finds 
that the veteran's symptomatology reflects a severely 
impaired ability to establish and maintain effective or 
favorable relationships with people; and that the 
symptomatology is productive of severe impairment in the 
ability to obtain or retain employment.  Therefore, after 
reviewing the total clinical record and resolving any 
remaining reasonable doubt in the appellant's favor, a 70 
percent evaluation is assigned.

However, the Board does not find that the clinical evidence 
shows symptomatology reflective of either the previous or 
revised rating criteria for an evaluation in excess of 70 
percent.  The Board does not find evidence to show evidence 
reflective of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes; or evidence that the 
attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or evidence that the veteran is demonstrably 
unable to obtain or retain employment.

The Board also does not find that the current medical 
evidence reflects a total occupational and social impairment 
due to PTSD and dysthymia symptomatology.  There is no 
showing of such impairment; or of such symptoms enumerated 
under the revised criteria, such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name. 

In this regard, the Board notes that while in June 1998 the 
veteran was diagnosed with chronic, severe PTSD, and a 
bipolar disorder secondary to the PTSD that was of moderate 
severity, much of the rest of his psychiatric symptomatology 
was not shown to be reflective of criteria required for an 
evaluation in excess of 70 percent.  On examination in June 
1998, the examiner found that the veteran was well oriented, 
appropriately attired, and his affect showed moderate anxiety 
and moderate depression.  The veteran showed no evidence of 
tangentiality or fragmentation of thought and was able to 
pursue a goal idea without deviation.  His memory was intact 
and his general information was above average, as was his 
intelligence.  The veteran had no symptoms of hallucinations, 
delusions or suicidal ideations; and no obsessive-compulsive 
behavior was found.  Although his insight was partial, his 
judgment was intact.  

Although the examiner in June 1998 opined that there was a 
considerable impact on employment and interpersonal 
relationships, the Board notes that the record indicates that 
veteran has continued to be employed in a long-term 
occupation as a farmer, and is married with a family.  There 
is no clinical evidence of any substantial difficulty with 
maintaining that occupation or relationship with his family, 
thus indicating some degree of social and industrial 
stability.  The Board also notes that while two recent VA 
examiners thought treatment would be beneficial, the record 
contains no evidence that the veteran has sought psychiatric 
treatment.  The record shows that the veteran was seen in 
January 1997 for private evaluation, but there is no other 
evidence showing any regular psychiatric treatment.  Although 
the record shows periodic and frequent private treatment over 
a long term from the same treatment provider for various 
physical conditions and complaints from 1967 to 1996, none of 
those records contain any indication of any psychiatric 
complaints or treatment.      

Finally, the medical evidence shows that the veteran's GAF 
score in June 1998 was 60 to 65.  A score of 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational functioning; and a score of 65 indicates some 
mild symptoms or some difficulty in social or occupational 
functioning, but that the veteran was generally functioning 
pretty well, and had some meaningful interpersonal 
relationships.  Such a score is not consistent with a finding 
of totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes to support a rating in excess of 70 
percent.  Nor is it compatible with the revised criteria for 
an evaluation in excess of 70 percent.  Hence, the Board is 
unable to conclude that the veteran's PTSD and dysthymia was 
manifested by symptomatology that would support a rating in 
excess of 70 percent either before or since November 7, 1996.

The Board also finds that the evidence does not present such 
an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  The record 
indicates that the veteran is working as a farmer, and there 
has been no showing that his service-connected psychiatric 
disability has caused marked interference with that 
employment or necessitated frequent periods of 
hospitalization.  There is no evidence that the veteran has 
undergone regular treatment for this disorder.  The Board 
finds that the evaluation assigned appropriately takes into 
account such impairment as the veteran has reported.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App.  218, 227 
(1995).

Based upon the foregoing, the Board finds that the medical 
evidence of record reasonably supports a finding of an 
increased evaluation of 70 percent, and no more, for the 
veteran's service-connected PTSD and dysthymia.  The Board 
finds that the preponderance of the evidence is against a 
claim for an evaluation in excess of 70 percent for the 
veteran's service-connected PTSD and dysthymia.  As such, the 
benefit of the doubt doctrine is not applicable, and an 
evaluation in excess of 70 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).










ORDER

A 70 percent rating for post-traumatic stress disorder and 
dysthymia, is granted, subject to controlling regulations 
governing the payment of monetary benefits.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

